        Case 1:18-cv-01734-DAD-JLT Document 23 Filed 10/06/20 Page 1 of 1


1
2
3
4
5
6
7                                UNITED STATES DISTRICT COURT
8                                 EASTERN DISTRICT OF CALIFORNIA
9
10   NICHOLAS ANGEL PEREZ,                                Case No.: 1:18-cv-01734 DAD JLT
11                  Plaintiff,                            ORDER CLOSING THE ACTION
12          v.                                            (Doc. 22)

13   UNITED STATES OF AMERICA,
14                  Defendant.
15
16          The parties have stipulated to the action being dismissed with prejudice and with each sied
17   to bear their own fees and costs. (Doc. 22 at 2) The Federal Rules of Civil Procedure Rule 41
18   makes such stipulations effective immediately with further order of the Court. Because all parties
19   who have appeared in the action signed the stipulation, it “automatically terminate[d] the action.”
20   Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997). Accordingly, the Clerk of Court is
21   DIRECTED to close this action.
22
23   IT IS SO ORDERED.
24
        Dated:     October 6, 2020                            /s/ Jennifer L. Thurston
25                                                     UNITED STATES MAGISTRATE JUDGE
26
27
28


                                                      1
